                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


MERCEDES A.,1                           3:18-cv-00450-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


TIM D. WILBORN
Wilborn Law Office, P.C.
P.O. Box 370578
Las Vegas, NV 89137
(702) 240-0184

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
HEATHER L. GRIFFITH
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3709

            Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Mercedes A. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration in which the Commissioner denied Plaintiff's

applications for Disability Insurance Benefits (DIB) under Title

II of the Social Security Act.    This Court has jurisdiction to

review the Commissioner's final decision pursuant to 42 U.S.C.

§ 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter.



                        ADMINISTRATIVE HISTORY

     On April 10, 2014, Plaintiff protectively filed her

application for DIB benefits.    Tr. 24, 175.2   Plaintiff alleges a




     2 Citations to the official transcript of record filed by
the Commissioner on August 20, 2018, are referred to as "Tr."


2 - OPINION AND ORDER
disability onset date of November 1, 2013.       Tr. 24, 276.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on April 12, 2016.      Tr. 24, 51-90.   Plaintiff and a

vocational expert (VE) testified at the hearing.      Plaintiff was

represented by an attorney at the hearing.

     On September 14, 2016, the ALJ issued an opinion in which

he found Plaintiff was disabled and entitled to benefits for a

closed period from November 1, 2013, through June 8, 2015, but

the ALJ found Plaintiff was not disabled and not entitled to

benefits beginning on June 9, 2015, through the date of the

ALJ's decision.    Tr. 24-39.    Plaintiff requested review by the

Appeals Council.   On January 26, 2018, the Appeals Council

denied Plaintiff=s request to review the ALJ=s decision, and the

ALJ=s decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On March 14, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                                BACKGROUND

     Plaintiff was born on December 13, 1976.       Tr. 176.

Plaintiff was 36 years old on her alleged disability onset date.



3 - OPINION AND ORDER
Tr. 187.   Plaintiff completed high school and has a master's

degree.    Tr. 34, 62.   Plaintiff has past relevant work

experience as a financial analyst and research analyst.     Tr. 34.

     Plaintiff alleges disability due to Lyme disease, cognitive

problems, chronic-fatigue syndrome, postural orthostatic

tachycardia syndrome (POTS), memory problems, and allergies.

Tr. 92.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 28-38.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@     42

U.S.C. § 423(d)(1)(A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



4 - OPINION AND ORDER
allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).     It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



5 - OPINION AND ORDER
Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).   See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.



6 - OPINION AND ORDER
§ 404.1520(a)(4)(iii).   See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in



7 - OPINION AND ORDER
the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                            ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since November 1, 2013, Plaintiff=s

alleged disability onset date.    Tr. 27.

     At Step Two the ALJ found Plaintiff has the severe

impairments of chronic-fatigue syndrome, organic mental

disorder, and POTS.   Tr. 28.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 28, 35.   The ALJ found Plaintiff has the RFC to



8 - OPINION AND ORDER
perform sedentary work with the following limitations:     can

stand and walk for a combined total of two hours in an eight-

hour day; can occasionally climb ramps and stairs; should not

climb ladders, ropes, or scaffolds; can occasionally balance and

stoop; should not have exposure to hazards such as unprotected

heights and moving mechanical parts; is limited to simple,

routine, repetitive tasks with a general educational development

(GED) level of two or lower; and should have only brief and

superficial contact with the general public.      The ALJ concluded

Plaintiff would be absent from work for two or more days per

month.    Tr. 30.

        At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.     Tr. 34, 38.

        At Step Five the ALJ found there were not any jobs that

Plaintiff could perform during the closed period.     Tr. 34.

Accordingly, the ALJ found Plaintiff was disabled from

November 1, 2013, through June 8, 2015.     Tr. 35.   The ALJ,

however, found Plaintiff medically improved beginning June 9,

2015.    Tr. 36.    The ALJ reiterated his finding that Plaintiff

could perform sedentary work beginning June 9, 2015, with the

same limitations as previously indicated, but she would no

longer have to be absent for two or more days from work.



9 - OPINION AND ORDER
Tr. 36-37.    Although the ALJ found Plaintiff is still unable to

perform her past relevant work, he found from June 9, 2015,

Plaintiff could perform other jobs that exist in the national

economy such as circuit-board worker, semi-conductor worker, and

assembly worker.   Tr. 38-39.   Accordingly, the ALJ found

Plaintiff's disability ended on June 9, 2015.   Tr. 39.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons to reject the medical

opinion of Martin Ross, M.D., an examining physician; (2) failed

to provide clear and convincing reasons for rejecting

Plaintiff's symptom testimony; (3) failed to consider properly

lay-witness testimony; (4) failed to assess Plaintiff's RFC

properly by not including that Plaintiff was limited to one- or

two-step tasks; and (5) failed to provide substantial evidence

to support his finding at Step Five that Plaintiff could perform

other work.

I.   The ALJ properly evaluated the medical opinion of Dr. Ross,
     examining physician.

     Plaintiff contends the ALJ erred by failing to address the

opinion of Martin Ross, M.D., an examining physician.

     The Commissioner, however, contends Dr. Ross's statement is


10 - OPINION AND ORDER
not a medical opinion and is not substantially supported by the

record.

     A.     Standards

            AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@    Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).    Specifically, the

court must Adistinguish among the opinions of three types of

physicians:    (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@    Garrison, 759

F.3d at 1012.    AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@   Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining



11 - OPINION AND ORDER
physician.     Ryan, 528 F.3d at 1198.    AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@       Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).        An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@       Reddick, 157 F.3d at 725.   AThe ALJ must do

more than state conclusions.       He must set forth his own

interpretations and explain why they, rather than the doctors',

are correct.@    Id. (citation omitted).

     B.      Analysis

             On April 6, 2016, Dr. Ross examined Plaintiff.

Tr. 617-19.     Dr. Ross stated:    "Due to [Plaintiff's] POTS [she]



12 - OPINION AND ORDER
is not able to work because [she] cannot drive [her]self and

faint[s] often."   Tr. 617.   Dr. Ross diagnosed Plaintiff with

Lyme disease and recommended various supplements as treatment.

Tr. 619.   The ALJ, however, noted "there are no follow up

treatment notes or other records to confirm these alleged

difficulties in 2016."   Tr. 37.   The ALJ also noted Ann Wolyn,

M.D., one of Plaintiff's treating physicians, indicated

previously in July 2015 that Plaintiff was "doing much better"

after Plaintiff moved out of her home due to high levels of

formaldehyde in the floors.   Tr. 37, 605.   Dr. Wolyn also stated

Plaintiff did not have any neurological symptoms, her memory and

fatigue were better, she was walking more, she was teaching

Spanish, and she was "in a much better mood."      Id.

           The ALJ also relied on the opinion of Minh Vu, M.D., a

reviewing physician.   On June 6, 2016, Dr. Vu completed a

Medical Interrogatory Physical Impairment report.        Tr. 629-31.

Dr. Vu indicated Plaintiff's Lyme disease and POTS were not

severe impairments on the basis that there is not any

documentation of frequent attacks of fainting requiring

significant medical attention.     Tr. 33, 629.   Dr. Vu also noted

there was not any objective evidence regarding limits in

Plaintiff's cardio-vascular system, neuromuscular system, or



13 - OPINION AND ORDER
hematic system.   He also found the results of Plaintiff's

physical examinations were normal, and there was not any support

for Plaintiff's objective complaints.    Tr. 33, 631.   Dr. Vu

determined Plaintiff did not have any exertional limitations,

which contradicted Dr. Ross's opinion.

          Although the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician, the weight afforded a nonexamining physician's

testimony depends on the degree to which he provides supporting

explanations for his opinion.   Ryan, 528 F.3d at 1198.     The ALJ

may reject the examining physician's opinion by providing

specific and legitimate reasons that are supported by

substantial evidence in the record.     Id.

          Plaintiff relies on Gallant v. Heckler to support her

contention that the opinion of a nonexamining, nontreating

physician is not substantial evidence when contradicted by other

evidence in the record.   753 F.2d 1450, 1454 (9th Cir. 1984).

The record in this case, however, indicates Dr. Ross is an

examining physician who only examined Plaintiff once.     The ALJ

also noted there are not any follow-up treatment notes or other

records that confirm Dr. Ross's opinion.      The ALJ ultimately

relied on the report of Dr. Wolyn, one



14 - OPINION AND ORDER
of Plaintiff's treating physicians, in addition to the opinion

of Dr. Vu, a reviewing physician, to conclude that Plaintiff is

not disabled.

           Based on this record the Court concludes the ALJ did

not err when he rejected Dr. Ross's opinion because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

II.   The ALJ did not err when he found Plaintiff=s testimony was
      not fully credible.

      Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony related to the period after June 9, 2015.

      A.   Standards

           The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@   Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).    The claimant

is not required to show that his Aimpairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;


15 - OPINION AND ORDER
[he] need only show that it could reasonably have caused some

degree of the symptom.@   Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is not required to produce Aobjective medical evidence

of the pain or fatigue itself, or the severity thereof.@       Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@   Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(A[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.@).   General assertions that the claimant's testimony is not

credible are insufficient.    Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify "what testimony is not

credible and what evidence undermines the claimant's

complaints."   Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.    Analysis



16 - OPINION AND ORDER
             Plaintiff acknowledges the fact that the records show

her cognitive issues may have improved after the closed period,

but Plaintiff contends the record does not show her fatigue

improved, which is the primary reason she would be absent from

work for two or more days each month.    At the hearing Plaintiff

testified she attempted to teach 30-minute Spanish classes

online, but she often felt dizzy and had to cancel the classes.

Tr. 76.   She also testified she continued to experience fatigue

even after moving out of her house.    Tr. 74-75, 79.

             The ALJ found Plaintiff's testimony was credible and

consistent with the evidence during the closed period of

disability between November 1, 2013, and June 8, 2015.

Tr. 30-31.    The ALJ, however, found Plaintiff's testimony

concerning the intensity, persistence, and limiting effects of

her symptoms was not entirely consistent with the medical

evidence and other evidence in the record after the closed

period ended.    Tr. 37.   For example, the ALJ noted the record

showed gradual improvement in Plaintiff's condition.    Plaintiff

stated in January 2015 that she was walking easier and that she

could be active for one day without having significant fatigue

the next day.    Tr. 36, 493.   In February 2015 Plaintiff stated

she was doing "fairly well" other than having sleep issues and



17 - OPINION AND ORDER
that she was leaving soon for a six-week trip to Spain.   Tr. 36,

489.   In June 2015 Plaintiff told her treating physician, Daniel

Newman, M.D., that she had sold her home due to high levels of

formaldehyde in the flooring, and she noticed her symptoms

tended to abate when she left her home for one or two months but

worsened when she returned.   Tr. 36, 486.   Also as noted, in

July 2015 Plaintiff told Dr. Wolyn she felt "much better."

Tr. 36, 605.

            On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

III. The ALJ gave germane reasons for discounting lay-witness
     testimony.

       Plaintiff contends the ALJ erred when he failed to provide

germane reasons to discount the lay-witness statement of Richard

Atwood, Plaintiff’s husband, regarding Plaintiff’s limitations.

       A.   Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."    Lewis v. Apfel,


18 - OPINION AND ORDER
236 F.3d 503, 511 (9th Cir. 2001).    The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."      Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).

            Germane reasons for discrediting a witness's testimony

include inconsistency with the medical evidence and the fact

that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            On March 27, 2014, Plaintiff's husband, Richard

Atwood, completed a Third-Party Function Report.    Tr. 205-12.

Atwood stated Plaintiff was unable to work due to her lack of

energy, inability to focus, confusion, nausea, and memory loss.

Tr. 205.   Atwood also stated Plaintiff sleeps poorly at night,

she is not as social she used to be, and her ability to perform

various tasks was affected by her condition.    Tr. 206, 209-10.

            The ALJ gave Atwood's statement "some weight" as to

the closed period on the ground that it was consistent with the

record.    Tr. 33-34.   The ALJ, however, gave Atwood's statement

only "limited weight" for the period beginning June 9, 2015, on



19 - OPINION AND ORDER
the grounds that the statement was given in 2014 and that Atwood

did not consider Plaintiff's recent improvement when he made the

statement.     Tr. 38.

             The Ninth Circuit has held "inconsistency with medical

evidence" constitutes a "germane reason" for justifying an ALJ's

rejection of lay testimony.     Bayliss, 427 F.3d at 1218.    As

noted, this Court has concluded the ALJ did not err when he

discounted Plaintiff's symptom testimony, which, among other

things, was inconsistent with the medical evidence.     The same is

true for Atwood's statement.     In addition, Atwood's statement

was given in March 2014 over one year before the date the ALJ

found Plaintiff's symptoms had medically improved as of June

2015.

             On this record the Court concludes the ALJ provided

germane reasons for discounting the lay-witness statement of

Richard Atwood.

IV.   The ALJ erred in his assessment of Plaintiff's RFC
      limitations.

        Plaintiff contends the ALJ failed to include in his

assessment of Plaintiff's RFC that Plaintiff could perform only

one- and two-step tasks.

        A.   Standards

             At Step Three if the ALJ determines the claimant=s


20 - OPINION AND ORDER
impairments are not so severe as to preclude substantial gainful

activity, the ALJ must assess the claimant=s residual functional

capacity (RFC).    20 C.F.R. § 404.1520(a)(4)(iii).      See also

Keyser, 648 F.3d at 724.     The claimant=s RFC is an assessment of

the sustained, work-related physical and mental activities the

claimant can still do on a regular and continuing basis despite

her limitations.     20 C.F.R. § 404.1520(e).    See also Social

Security Ruling (SSR) 96-8p.      AA >regular and continuing basis=

means 8 hours a day, for 5 days a week, or an equivalent

schedule.@    SSR 96-8p, at *1.

     B.      Analysis

             On June 17, 2014, Joshua Boyd, M.D., a state-agency

reviewing physician, stated Plaintiff has the ability "to

understand, remember and perform simple one- and two-step

tasks."   Tr. 100.

             At Step Three the ALJ found Plaintiff has the RFC to

perform sedentary work and, among other things, is limited to

"simple, routine, repetitive tasks with a general educational

development level of 2 or lower."      Tr.   36-37.   The ALJ

expressly accepted Dr. Boyd's opinion and gave it "significant

weight" on the ground that it is consistent with the treatment

records following the closed period.      Tr. 38.



21 - OPINION AND ORDER
          Plaintiff, however, asserts Dr. Boyd's opinion that

Plaintiff is limited to one- and two-step tasks is consistent

with a GED Reasoning Level of One rather than the GED Reasoning

Level of Two found by the ALJ.   Plaintiff, therefore, contends

the ALJ failed to provide legally sufficient reasons for

rejecting Dr. Boyd's limitation and not including it in

Plaintiff's RFC.

          The Commissioner, in turn, contends the ALJ gave

sufficient reasons supported by substantial evidence in the

record for finding Plaintiff could perform work requiring a GED

Reasoning Level of Two and for not including Dr. Boyd's one- and

two-step task limitation in Plaintiff's RFC.

          A GED Reasoning Level of Two is defined as:     "Apply

commonsense understanding to carry out detailed but uninvolved

written or oral instructions.    Deal with problems involving a

few concrete variables in or from standardized situations."

Dictionary of Occupational Titles (DOT)(4th ed. 1991), App'x C,

§ III, 1991 WL 677702.   A GED Reasoning Level of One, however,

is defined as:   "Apply commonsense understanding to carry out

simple one- or two-step instructions.    Deal with standardized

situations with occasional or no variables in or from these

situations encountered on the job."     Id.



22 - OPINION AND ORDER
          In Rounds v. Commissioner of Social Security the Ninth

Circuit stated an RFC allowing for one- or two-step tasks is not

compatible with the demands of a GED Reasoning Level of Two.

807 F.3d 996, 1003 (9th Cir. 2015).   The court held the ALJ in

that case was required to resolve the apparent conflict between

his assessed limitation in Plaintiff's RFC and jobs that

required Level Two reasoning.    807 F.3d at 1004.   A similar

conflict exists in this case.

          Here the ALJ accepted Dr. Boyd's opinion without

qualification or further explanation.   Dr. Boyd's opinion

included a limitation for one- and two-step tasks.    The ALJ,

however, did not include that limitation, and in his evaluation

of Plaintiff's RFC the ALJ assessed Plaintiff as being able to

perform tasks with a GED Reasoning Level of Two or lower, which

conflicts with Dr. Boyd's opinion.

          Based on this record the Court concludes the ALJ erred

by failing to provide legally sufficient reasons supported by

substantial evidence in the record for not including Plaintiff's

limitation to one- and two-step tasks as stated by Dr. Boyd

and/or by failing to address the apparent conflict between the

limitations stated by Dr. Boyd and the requirements of jobs

involving Level Two reasoning.



23 - OPINION AND ORDER
V.   The ALJ erred at Step Five when he failed to include all of
     Plaintiff's limitations in his hypothetical posed to the
     VE.

     Plaintiff contends the ALJ erred when he failed to include

in his hypothetical to the VE all of Plaintiff's limitations

alleged by Plaintiff, included in

the statements of the lay witness, and set out in the opinions

of Drs. Ross and Boyd.

     A.     Standards

            "An ALJ must propound a hypothetical question that is

based on medical assumptions supported by substantial evidence

in the record that reflects all the claimant's

limitations."    Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir.

2001).    "The hypothetical should be 'accurate, detailed, and

supported by the medical record.'"    Id. (quoting Tackett, 180

F.3d at 1101).   It is, however, proper for an ALJ to limit a

hypothetical to those impairments that are supported by

substantial evidence in the record.    Id.

     B.     Analysis

            At the hearing on April 12, 2016, the ALJ posed a

hypothetical to the VE based on an individual with Plaintiff's

age, education, work experience, and work-related functional

limitations consistent with the ALJ's assessment of Plaintiff's



24 - OPINION AND ORDER
RFC, including sedentary work limited to simple, routing,

repetitive tasks with a GED Reasoning Level of Two.    Tr. 86-87.

The VE testified such a person could perform other occupations

that include circuit-board worker, semi-conductor worker, and

assembly worker.   Tr. 87.   The ALJ did not include the

limitation of one- or two-step tasks diagnosed by Dr. Boyd.

            As noted, the Court has found the ALJ erred by failing

to address the apparent conflict between the limitations in

Plaintiff's RFC and Dr. Boyd's opinion regarding one- or two-

step tasks and Reasoning Level Two.     Accordingly, the Court

concludes the ALJ erred at Step Five by also failing to include

this limitation in his hypothetical to the VE.



                               REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would



25 - OPINION AND ORDER
serve no useful purpose."    Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.      Id. at 1178

n.2.

       As noted, the Court concludes the ALJ failed to provide

legally sufficient reasons supported by substantial evidence in

the record for not including the limitation of one- or two-step

tasks as stated by Dr. Boyd and by failing to address the

apparent conflict between that limitation expressed by Dr. Boyd

and the requirements of jobs involving Level Two reasoning.

       The Court, therefore, remands this matter to the ALJ for

further administrative proceedings consistent with this Opinion.



26 - OPINION AND ORDER
                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four

of 42 U.S.C. § 405(g) for further administrative proceedings.

     IT IS SO ORDERED.

     DATED this 3rd day of April, 2019.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




27 - OPINION AND ORDER
